Citation Nr: 1205512	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO. 08-01 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim for service connection for plantar warts has been received.

2. Whether new and material evidence sufficient to reopen a claim for service connection for a skin disorder has been received.

3. Whether new and material evidence sufficient to reopen a claim for service connection for a left foot callus has been received.

4. Whether new and material evidence sufficient to reopen a claim for service connection for a back disorder has been received.

7. Entitlement to service connection for plantar warts.

5. Entitlement to service connection for a skin disorder.

6. Entitlement to service connection for a back disorder.

8. Entitlement to service connection for a kidney disorder, to include as secondary to herbicide exposure.

9. Entitlement to service connection for a liver disorder, to include as secondary to herbicide exposure.

10. Entitlement to service connection for a right foot disorder.

11. Entitlement to service connection for a lung disorder.

12. Entitlement to service connection for a right elbow disorder.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to December 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


In a May 2004 statement, the Veteran listed a number of problems he claims were present in service and still exist.  Several of the listed problems have not been adjudicated.  These include hearing loss and rheumatoid arthritis.  Evidence contained in the claims file suggest that the Veteran is unable to work due to the various disabilities for which he is claiming service connection. These matters are REFERRED to the RO for proper action.

In the same May 2004 statement, the Veteran discussed his rheumatoid arthritis, stating that he had it in all of his joints and that it was being treated with medication. Current treatment records show that the Veteran is under regular care for this disorder. As this matter has not been addressed by the RO and is referred for appropriate action.  

The issues of new and material evidence sufficient to reopen a claim for service connection for a left foot callus; service connection for plantar warts; service connection for a skin disorder; service connection for a back disorder; service connection for a right foot disorder; service connection for a lung disorder; and service connection for a right elbow disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. Entitlement to service connection for a back disorder was last denied by the Board in a September 1999 decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit.

2. Evidence pertaining to the Veteran's back disorder received since the September 1999 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3. Entitlement to service connection for a skin disorder and for plantar warts was last denied by the Board in an August 1997 decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit.

4. Evidence pertaining to the Veteran's skin disorder received since the August 1997 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

5. Evidence pertaining to the Veteran's plantar warts received since the August 1997 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

6. The preponderance of the lay and medical evidence shows that a current kidney disorder is not related to herbicide or chemical exposure during service and is not otherwise related to service.

7. The preponderance of the lay and medical evidence shows that a current liver disorder is not related to herbicide or chemical exposure during service and is not otherwise related to service.


CONCLUSIONS OF LAW

1. The September 1999 Board decision that denied entitlement to service connection for a back disorder is final. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).

2. Evidence received since the September 1999 Board decision is new and material, and the Veteran's claim for service connection for a back disorder is reopened. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).

3. The August 1997 Board decision that denied entitlement to service connection for a skin disorder and plantar warts is final. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).

4. Evidence received since the August 1997 Board decision is new and material, and the Veteran's claim for service connection for a skin disorder and plantar warts is reopened. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).

5. A kidney disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in service, to include as due to herbicide exposure or other causes. 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

6. A liver disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in service, to include as due to herbicide exposure or other causes. 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. New and Material Evidence

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In this case, the Board is granting in full the benefit sought on appeal. Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Notwithstanding determinations by the RO that new and material evidence has been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A. Back Disorder

Service connection for a back disorder was first denied by the RO in a rating decision of August 1990.  It was determined that although the Veteran had been treated for back strain in service, a service separation examination revealed no back condition, and a VA examination of September 1971 showed no abnormality of the musculoskeletal system.  The Veteran reported he was well until he was treated for sudden back pain in 1988, when a diagnosis of lumbosacral pain syndrome was diagnosed.  The RO determined that the Veteran's back strain was acute and transitory in service with no residual chronic condition shown for many years after service.  The claim was denied as the evidence failed to show the back condition was demonstrated within one year of service or was continuous since service discharge.  

The Veteran attempted to reopen his claim on several occasions, and in a decision of August 1997, the Board declined to reopen the claim for service connection for a back disorder.  The Veteran appealed the Board's August 1997 decision to the United States Court of Veterans Appeals, now the United States Court of Appeals for Veterans Claims (Court).  In a decision of January 1999, the Court vacated the Board's August 1997 decision, and remanded the back issue to the Board for further consideration.  

In September 1999, the Board again declined to reopen the Veteran's claim for service connection for a back disorder.  At that time, the evidence of record included the Veteran's service treatment records (STRs), statements of the Veteran, post-service private treatment records, and a September 1971 VA examination of the Veteran's back. The Board's 1999 determination stated that the Veteran had not provided evidence that there was continuity of symptomatology since service or that his current back problems were related to service.  The Veteran failed to complete a timely appeal ,and the September 1999 Board decision became final. Evans, supra. As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted.

Since the September 1999 Board decision denied the claim on the basis that there was no evidence of a continuity of symptomatology since service or that his current back problems were related to service, new and material evidence would relate to either of these elements.

The evidence submitted subsequent to the 1999 denial of the claim for service connection for a back disorder includes private and VA treatment records, service personnel records, and statements from the Veteran. It also includes duplicates of service treatment records and a VA examination for diabetes mellitus type II. On his VA Form 9, received in January 2008, the Veteran stated "All of these conditions started while I was on active duty and should be in my military records. I still suffer from these conditions." This statement is "new," as it suggests that the back disorder, which service treatment records show began during service, has been continuous ever since. As it relates to continuity of symptomatology, new and material evidence has been submitted and that the claim for service connection for a back disorder should be reopened.

This additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a back disorder. 38 C.F.R. § 3.156(a). The claim is reopened. Remand is required so that further development may be conducted.

B. Skin Disorder

A claim for service connection for a skin disorder was last denied in an August 1997 Board decision. The evidence of record at the time of the August 1997 decision included the Veteran's service treatment records, statements of the Veteran, post-service private treatment records, and a September 1971 VA examination of the Veteran's back. The Board's 1997 determination stated that the Veteran had not provided medical evidence of a currently manifested rash.

The Veteran did not complete a timely appeal and the August 1997 Board decision became final. Evans, supra. As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted.

Since the August 1997 Board decision denied the claim on the basis that there was no medical evidence of a current skin disorder, new and material evidence would consist of a current diagnosis of a skin disorder.

The evidence submitted subsequent to the 1997 denial of the claim for service connection for a skin disorder includes private and VA treatment records, service personnel records, and statements from the Veteran. It also includes duplicates of service treatment records and a VA examination for diabetes mellitus type II. These medical records are considered "new." They show diagnoses of psoriasiform spongiotic dermatitis and that this skin disorder is chronic. See, e.g., Treatment Records of Dr. Pynes (1997-1999) and VA Treatment Records, generally. As such, this evidence is considered "material." New and material evidence has been submitted and that the claim for service connection for a skin disorder should be reopened.

This additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a skin disorder. 38 C.F.R. § 3.156(a). The claim is reopened. Remand is required so that further development may be conducted.

C. Plantar Warts

A claim for service connection for plantar warts was last denied in an August 1997 Board decision. The evidence of record at the time of the August 1997 decision included the Veteran's service treatment records, statements of the Veteran, post-service private treatment records, and a September 1971 VA examination of the Veteran's back. The Board's 1997 determination stated that the Veteran had not provided medical evidence of currently manifested plantar warts.

The Veteran did not complete a timely appeal and the August 1997 Board decision became final. Evans, supra. As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted.

Since the August 1997 Board decision denied the claim on the basis that there was no medical evidence of current plantar warts, new and material evidence would consist of a current diagnosis of plantar warts.

The evidence submitted subsequent to the 1997 denial of the claim for service connection for a skin disorder includes private and VA treatment records, service personnel records, and statements from the Veteran. It also includes duplicates of service treatment records and a VA examination for diabetes mellitus type II. These medical records are considered "new." The evidence includes a not previously received private medical record showing a 1997 diagnosis of plantar warts. See, Treatment Records of Dr. Pynes (Aug. 1997). While this is not an extremely recent diagnose, it is a diagnosis. As such, this evidence is considered "material." New and material evidence has been submitted and that the claim for service connection for plantar warts should be reopened.

This additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a skin disorder. 38 C.F.R. § 3.156(a). The claim is reopened. Remand is required so that further development may be conducted.

2. Service Connection

A. VCAA

Before assessing the merits of the appeal, VA's duties under the VCAA must be examined. In a letter issued in December 2004, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The letter informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims. The Veteran further was informed of when and where to send the evidence. After consideration of the contents of this letter, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claims. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting the Veteran's claims of service connection for a liver disorder and a kidney disorder Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial. Bernard v. Brown, 4 Vet. App. 384, 394 (1993). The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in January 2007, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, VCAA notice must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits. Pelegrini, supra. Here, the December 2004 letter was issued to the Veteran and his service representative prior to the March 2006 rating decision which denied the benefits sought on appeal; thus, this notice was timely. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. Mayfield, supra.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board. It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.

The Veteran also does not contend, and the evidence does not show, that the VA treatment records or SSA disability benefits records which are outstanding relate to the claims for service connection for a kidney disorder and a liver disorder. He has not contended that they will show an in-service incident, that these disorders are due to herbicide exposure in service, or that they are otherwise related to these claims. As such, these records do not need to be obtained in order for these claims to be adjudicated.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the Veteran shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim. An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Veteran) contains competent evidence that the Veteran has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is no medical evidence of an in service incurrence or of a medical nexus between these disorders and service. As such, no VA examination is required. Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the Veteran's current condition is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). The Veteran has claimed that these disorders are due to herbicide exposure in service. But, as is discussed below, he has not provided any competent evidence that he was exposed to herbicides or chemicals in service or linking these specific disorders to herbicide exposure. The Board finds that no VA examinations are required.

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

B. Liver Disorder and Kidney Disorder

The Veteran contends that a liver disorder and a kidney disorder are due to herbicide exposure while serving on two different naval vessels and in shipyards. See Veteran's Statement (Aug. 2004). He also stated that these disorders could be due to chemical exposure on active duty, but did not specify which chemicals. Id.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997). Continuity of symptomatology may be established if a Veteran can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Savage, supra.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that a Veteran was not exposed to any such agent during that service. The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

Certain diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. 38 C.F.R. § 3.102.

It appears that the Veteran has a current liver disorder and a current kidney disorder. VA treatment records show that he has a history of a low density lesion on the liver and the kidney. See VA Treatment Records (Mar. 2005).  Thus, he meets the first criteria for service connection: evidence of a current disability.

The Board has considered whether service connection is available on a presumptive basis due to herbicide exposure during service in the Republic of Vietnam. The Veteran's liver disorder and kidney disorder are not diseases associated with exposure to certain herbicide agents. 38 C.F.R. § 3.309(e). Furthermore, the evidence shows that the Veteran served aboard two different naval vessels, but not in the inland waterways or on land in the Republic of Vietnam. See Service Personnel Records, generally. The Veteran himself has not contended that he served in the inland waterways or on land in the Republic of Vietnam. See Veteran's Statements, generally. Even if the Veteran were shown to have served in the Republic of Vietnam, presumptive service connection could not be granted on this basis as he does not have a qualifying disease or disorder.  

The Board has considered whether presumptive service connection is available under 38 C.F.R. § 3.309(a), which grants service connection for chronic diseases which manifest to a degree of 10 percent within one year. There is no medical or lay evidence of a liver disorder or a kidney disorder within one year of service. The Veteran has not contended that he had a liver or kidney disorder within one year of service. See Veteran's Statements, generally. Service connection for a chronic presumptive disorder cannot be granted on this basis.

The Board has considered whether service connection is available on a direct basis. A review of the Veteran's service treatment records shows no complaints of or treatment for a liver disorder or a kidney disorder at any time during active service. At physical examinations in June 1962 (enlistment), June 1966, and November 1966 (discharge), clinical evaluation was normal. The Veteran had two incidents of abdominal tenderness in service. The first, in April 1964, was diagnosed as a muscle strain. The second, in October 1964, was diagnosed as gastroenteritis. No issues with his liver or kidneys were noted on either occasion.  Here, the Veteran has not shown evidence of an in-service occurrence or aggravation of either disorder, and fails to meet the second criteria for a grant of direct service connection.  

The evidence indicates that any liver or kidney problems the Veteran has are not related to active service. The Veteran has not contended that he has had a liver or kidney disorder continuously since service.  The medical evidence does not show that either disorder, both diagnosed after service, was incurred in service, and the claims fail under 38 C.F.R. § 3.303(d).  

Finally, while the Veteran has contended that these disorders are related to herbicide or chemical exposure, he has not provided any other basis on which they could be related to service. There is no medical evidence linking a liver disorder or a kidney disorder to service or to herbicide or chemical exposure in service. The Veteran is not competent to link his current disorders to herbicide or chemical exposure without supporting medical evidence. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). There is no basis on which to grant direct service connection.

The Board has considered all lay and medical evidence as it pertains to the issues. 38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 C.F.R. § 3.303(a). The preponderance of the evidence is against the Veteran's claims for service connection for a liver disorder or a kidney disorder. As the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable result. Therefore, the claims are denied.


ORDER

The claim for service connection for a back disorder is reopened, and the appeal is granted to this extent only.

The claim for service connection for a skin disorder is reopened, and the appeal is granted to this extent only...

The claim for service connection for plantar warts is reopened, and the appeal is granted to this extent only...

The claim for service connection for a kidney disorder is denied.

The claim for service connection for a liver disorder is denied.



REMAND

The Veteran has made a variety of contentions regarding the etiology of the claimed disorders. The Veteran contends that his right foot disorder is due to dropping a shelf on his foot while loading ammunition. See Veteran's Statement (May 2004) and STRs (July 1963). He contends that plantar warts existed in service and that he currently has the same disorder. See VA Form 9, supra. He contends that a back disorder and a skin disorder began in service and have been continuous since service. Id. He contends that he was treated for his right elbow disorder due to an incident in August 1964, while on active duty. See STRs (Aug. 1964). He has not explained his contentions regarding his lung disorder, but service treatment records do show that he was treated on multiple occasions for chest pain or minor lung problems (see STRs (July 1964, Nov. 1965, Jan. 1966)).

The claims file contains a Social Security Administration (SSA) decision which indicates that the Veteran has been awarded SSA disability benefits for rheumatoid arthritis, lumbar disc disease, spongiotic dermatitis, and diabetes mellitus. These records are potentially relevant to the claims currently on appeal and should be requested. Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); Murincsac v. Derwinski, 2 Vet. App. 363 (1992).

Service treatment records show treatment for a back disorder. See, e.g., STRs (Aug. 1962, Jan. 1963, Mar. 1963, July 1963, Aug. 1963, Sept. 1963, Nov. 1963, Jan. 1964). The Veteran contends that his back disorder has been continuous since service. See VA Form 9, supra. These symptoms could also be related to the Veteran's claim for service connection for rheumatoid arthritis. He should be scheduled for a VA examination. McLendon, supra.

Service treatment records show that the Veteran was treated for peeling skin on his hands and elbows in October 1965. The Veteran was also treated for a rash on both his legs in February 1966. He has a currently diagnosed skin disorder. See VA and Private Treatment Records, generally. He should be scheduled for a VA examination. McLendon, supra.

Service treatment records show that the Veteran was treated for plantar warts. See STRs (Nov. 1966). He has a current diagnosis of plantar warts. See Treatment Records of Dr. Pynes (Aug. 1997). He should be scheduled for a VA examination. McLendon, supra.

Service treatment records show that the Veteran was treated on multiple occasions for chest problems. See, e.g., STRs (Mar. 1963, April 1963, July 1964). The Veteran reports that a spot on his lung was found by VA in 1991. See Veteran's Statement (May 1991). He should be scheduled for a VA examination. McLendon, supra.

While the Veteran reports that a spot on his lung was found by VA in 1991 (supra), the VA treatment records associated with the claims file are dated between 2004 and 2006. Complete records should be obtained. 38 C.F.R. § 3.159.

With regard to the Veteran's claims to reopen a claim for service connection for a left foot callus, the Veteran was sent notice in January 2007. Instead of providing specifics as to why he was denied, it included a generic statement that he was previously denied because his disorders were not incurred in nor aggravated by service. The Veteran should be sent proper notice in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006). Under Kent, the Veteran must be apprised as to the requirements both of the underlying service connection claim, as well as the definitions of new and material evidence. Kent further requires that the notice inform the Veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

After the claim for service connection for rheumatoid arthritis has been adjudicated, the claims for service connection for a right foot disorder and for service connection for a right elbow disorder should be readjudicated, as they are inextricably intertwined. Harris, supra.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with written notice that contains the definition of "new" and "material" evidence.

Explain that the Veteran's claim for service connection for a left foot callus was last denied in a November 1971 rating decision. Explain that he was denied because there was no medical evidence of a relationship between the Veteran's left foot callus and service. Advise the Veteran that he must provide new medical or lay evidence linking the left foot callus to service.

Advise the Veteran as to the different types of evidence he could submit to support his claim. Explain that he can submit medical evidence and/or lay evidence, including written statements from his friends or family, old letters, or photographs.

2. Obtain the Veteran's current and complete VA treatment records, including any records relating to the Veteran's lungs from 1991 and updated records from 2006 forward. Evidence of attempts to obtain these records should be associated with the claims file.

3. Obtain the Veteran's complete SSA disability benefits records, including any records relating to the Veteran's lungs from 1991 and updated records from 2006 forward. Evidence of attempts to obtain these records should be associated with the claims file.

4. Schedule the Veteran for a VA examination to determine the nature and etiology a back disorder and rheumatoid arthritis. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed, particularly service treatment records showing that the Veteran was treated for a back disorder in service and the Veteran's contentions that his back disorder has been continuous since service. For the purposes of this examination, the Veteran's statements regarding his symptoms should be treated as credible.

The examiner should conduct a complete history and physical and assign all relevant diagnoses. Any symptoms or disorders related to rheumatoid arthritis should be noted.

The examiner should offer an opinion as to whether at least as likely as not (50/50 probability):

That a back disorder had its onset in service, is related to service, or has been continuous since service.  Comment on the effect that the Veteran's rheumatoid arthritis has on any diagnosed back disorder.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his skin disorder and any plantar warts. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed, particularly service treatment records showing that the Veteran was treated for a rash and dermatitis in service (October 1965 and February 1966). For the purposes of this examination, the Veteran's statements regarding his symptoms should be treated as credible.

The examiner should conduct a complete history and physical, noting any plantar warts. The examiner should offer an opinion as to whether at least as likely as not (50/50 probability):

(a) a skin disorder had its onset in service, is related to service, or has been continuous since service.
(b) plantar warts had their onset in service, are related to service, or have been continuous since service.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved. 

6. Schedule the Veteran for a VA examination to determine the nature and etiology of any lung disorder. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed, particularly service treatment records showing that the Veteran was treated for a lung disorder in service. For the purposes of this examination, the Veteran's statements regarding his symptoms should be treated as credible.

The examiner should conduct a complete history and physical and assign all relevant diagnoses. The examiner should offer an opinion as to whether at least as likely as not (50/50 probability) any current lung disorder had its onset in service, is related to service, or has been continuous since service.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved.

7. After completing the above action, the claims to reopen a claim for service connection for a left foot callus; for service connection for a skin disorder, for service connection for a back disorder, and for service connection for a lung disorder, should be readjudicated. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

8. After adjudicating the claims on appeal, and if any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


